Citation Nr: 1307938	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for residuals of a radical prostatectomy performed by VA.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty for a period of over 24 years before retiring in July 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A videoconference hearing was held in April 2012 before the undersigned Veterans Law Judge (VLJ), sitting at the RO's satellite office in San Antonio, Texas.  A copy of the transcript of that hearing is of record.  

In August 2012, the Board requested the opinion of an independent medical specialist (IME).  The requested opinion was received in December 2012.  Also in December 2012, the Board informed the Veteran through correspondence that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  Subsequently, a February 2013 brief was submitted by the Veteran's service representative in support of the claim.  The Veteran, through his representative did not indicate that there was any further evidence to present, and thus the Board will proceed with the consideration of his case.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."  


FINDING OF FACT

Residuals of a radical prostatectomy (to include several wound infection, dehiscence with large scar tissue formation, several urethral pain, persistent incontinence, and impotence) were not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA when it conducted the August 2003 radical prostatectomy, and it was not due to an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

The requirements for compensation under 38 C.F.R. § 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a January 2007 letter advised the Veteran of VA's duties to notify and assist in the development of the claim.  The letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, the evidence he was responsible for providing.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the claim is being denied, and hence no rating or effective date will be assigned.  Dingess, supra.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield, supra.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2012).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1) (2012).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board videoconference hearing, the undersigned VLJ established what claim was on appeal (Hrg. tr. at pg. 2.) and noted the elements of the claim that were lacking to substantiate the claim for residuals of a radical prostatectomy.  (Hrg. tr. at pgs. 10-13.)  The Veteran was assisted at the hearing by an accredited representative from the DAV service organization.  As noted earlier, after the hearing, the record was held open for 60 days in order to allow the Veteran the opportunity to obtain additional records that might support his claim.  Additional records were submitted but current review reflects that the documents were already of record.  These documents were accompanied by waiver of the Veteran's right to its initial consideration by the agency of original jurisdiction (AOJ).  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) (2012).  

Thus, all relevant VA treatment records have been secured; the Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Laws and Regulations

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2012).  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received well after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2012).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2012).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2012).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2012).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2012).  

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 (2012).  38 C.F.R. § 3.361(d)(2) (2012).  

Where it is determined that there is a disability resulting from VA treatment, compensation will be payable in the same manner as if such disability were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.358, 3.800 (2012).  

Background

In this case, it is the Veteran's contention that he has multiple additional disabilities (severe wound infection and dehiscence with resultant wide and large scar tissue formation, severe urethral type pain, and persistent incontinence, and impotence) following his August 2003 surgery directly from the fault of VA and the carelessness, negligence, and lack of proper skill of the VA staff.  He also asserted that he suffered from complications including severe adhesions, large/gross scar, and retrograde ejaculation that were not disclosed, discussed, or documented when signing his consent form prior to surgery.  

The Veteran has asserted that VA failed to properly treat his prostate cancer.  He has indicated that he was not adequately informed of the extent and type of cancer until after the August 2003 surgical procedure.  He asserted that he was incorrectly led to believe that he had a fast growing cancer that would lead to his demise without surgery.  The Veteran also stressed that his surgical procedure was performed by a surgical resident instead of by his treating urologist, as he was repeatedly assured.  He has further contended that a drain was not inserted during the procedure, causing a severe infection.  It was reported that his VA medical records were incomplete or erroneous and that those allegations should clearly reflect that all basic standards of care were not met.  The Veteran has specifically indicated that he was aware of the risks associated with his prostatectomy but his additional disabilities were due to and the result of gross medical malfeasance of the nursing staff handling his postoperative care.  

VA treatment notes showed the Veteran was initially diagnosed with prostate cancer in early 2003.  A May 2003 treatment note detailed that the Veteran was seen for prostate cancer and was weighing treatment options with urology, including observation, hormonal therapy, external beam, brachytherapy, and surgery.  A June 2003 VA urology clinic consultation listed an assessment of Gleason score 6, prostate-specific antigen (PSA) 4.28, and T1c adenocarcinoma of the prostate.  The physician discussed the Veteran's treatment options in detail, noting that he would not recommend observation as an appropriate treatment option due to the Veteran's young age.  He acknowledged that the Veteran was very interested in possible watchful waiting program at least to delay any needed treatment as long as possible.  However, he also discussed with the Veteran the issue of possibly developing advanced or metastatic disease while undergoing such a program and recommended that he pursue an active treatment option despite having low volume/low risk disease.  In early August 2003, the record detailed the Veteran's informed consent without duress or coercion to the proposed surgical procedure, listing the possible risks and potential complications, including pain, bleeding, impotence, urinary incontinence, and infection.  

An August 2003 VA operative report detailed that the Veteran underwent a radial retropubic prostatectomy with bilateral nerve sparing performed by a surgical resident listed as A. G., M. D., with I. T., M. D., listed as an attending physician present in the operating room.  It was indicated that the Veteran's condition was good and that there were no complications during the procedure.  An August 2003 VA hospital discharge summary detailed that his postoperative course was uneventful and that he was discharged home in stable condition with a diagnosis of prostate cancer.  

In early September 2003, the Veteran complained of tube blockage and blood from surgical incision after straining.  The examiner indicated that 60 milliliters of sterile saline flowed in and drained out without blood or obstruction.  The Veteran's staples were removed and steri-strips were applied with some dark serous appearing blood draining from the mid portion of the incision.  An additional September 2003 VA treatment record showed that the Veteran returned for catheter removal.  He was noted to have a wound problem the week before with a hematoma that was drained.  On physical examination, his steri-strips were noted to be wet with serous drainage from the upper midline of the surgical wound.  The wound was washed and a culture was obtained from the upper margin.  A pathology report of the prostate gland reflected prostatic adenocarcinoma, Gleason's grade with negative margin of resection, no perineural invasion identified, and no involvement of seminal vesicles or vas deferens.  Thereafter, the Veteran was noted to have enterococcus infection of the wound and prescribed ampicillin.  A September 2003 bacteriology report revealed moderate growth diphtheroids, light growth enterococcus faecalis, and light growth staphylococcus.  In a December 2003 VA urology note, the Veteran complained of some urinary leakage with coughing or straining but indicated that his wound was healing well and not causing any discomfort.  He reported normal penile sensation but indicated that he was completely unable to achieve erections.

The Veteran enclosed a September 2003 letter he wrote to the Director of the VA hospital detailing his account of his recent hospitalization and surgery at that facility.  He addressed his complaints concerning VA care, to include the failure of his treating physician to place a drainage tube during surgery as described in his book, use of hand sanitizing agent, monitoring of urine output, assistance in personal hygiene, pain medication management, and lack of monitoring surgical site.  Responses dated in October 2003 from VA Medical Center Director as well as an undated response from the Associate Chief of the Nursing Service were associated with the file.  A January 2004 letter from the Network Director at the Veterans Integrated Service Network (VISN) detailed his response to the Veteran's specific concerns and dissatisfaction with the level of care provided as well as described processes followed at the VA facility where he was treated, including discussion of infection control, importance of hand washing techniques, accurate monitoring of patient's intake and urinary output, compliance procedures, pain management, medication administration policy, patient personal hygiene, standard for vascular site evaluation, nutritional risk assessment, and follow-up procedures.  

VA treatment records dated in March, June, and December 2004 showed follow-up evaluations and management of the Veteran's prostate cancer.  He was noted to suffer from impotence, occasional and insignificant urinary leakage with coughing or straining, no evidence of disease (NED), and stable, low PSA.  Additional VA treatment records dated in 2005 showed that the Veteran was having minimal or rare SUI (stress urinary incontinence) with no other urinary or constitutional symptoms.  He was noted to be content with prescribed medication for impotence and to have asymptomatic, stable prostate cancer.  In December 2006, the Veteran complained of post-surgical impotence and incontinence.

The Veteran submitted in treatise materials detailing that after prostate surgery, drains exiting the abdomen (or perineum, in the radical perineal approach), will be left in place for about three to five days, and the Foley catheter.  He also presented additional information concerning the standard of care for patients undergoing surgery for treatment of prostate cancer as well as copies of his statement's to VA care providers dated in October 2003 regarding his concerns and dissatisfaction related to his VA hospitalization and surgery in August 2003.  

VA treatment records dated in July 2008 showed complaints of chronic but stable incontinence and impotence that had failed all the available conservative treatments.  The Veteran was noted to being preparing to have a penile implant.  

In a December 2008 VA medical opinion, a VA physician highlighted, after reviewing the claims file, that it was determined by the head of the nursing service at the VA facility who performed the surgery that that Veteran had received standard care following the operation.  He further indicated that use of a drain at the time of the operation was a pure matter of judgment of the surgeon who is doing the operation.  He opined that there were no additional disabilities resulting from the medical and surgical treatment in the VA hospital in San Antonio.  The physician noted that informed consent obtained prior to the operation clearly stated that there could be possibilities of postoperative complications, to include bleeding, infection, incontinence, impotency, and postoperative contracture of the bladder (which in turn would produce urethral discomfort).  He indicated that those conditions were well-known complications of a retroperitoneal prostatectomy done in a standard method of techniques of surgeons specializing in that type of surgery.  It was noted that the wound infection that developed postoperatively would not have further increased the severity of the named residuals of impotency, urinary incontinence, and urethral discomfort.  His review of the claims file and the statement by the head of the nursing department who found that the Veteran received the standard of care postoperatively was noted to indicate that the postoperative infection was not due to postoperative negligence in wound care.  He then opined that it was more likely than not that the possible anticipated complications of impotency, urinary incontinence, severe urethral pain, and wound infection may occur following the procedure and that the wound infection would not intensify the severity of these complications explained in the informed consent prior to the operation.

In a May 2009 statement, a private physician, B. J. F., M. D., noted that the Veteran underwent a radical prostatectomy that was complicated by wound dehiscence.  She opined that the Veteran subsequently developed urinary incontinence, impotence, and pelvic pain which have not improved and were likely secondary to surgery and/or infection.  

Additional VA treatment notes dated from 2008 to 2011 showed continued complaints of chronic incontinence, impotence, erectile dysfunction, chronic pelvic pain, and SUI with leaks with straining or coughing but also with urge to urinate.  In 2011, the Veteran was noted to be continent (for over 7 days).  In a June 2011 VA urology note, he complained of significant pain on ejaculation and chronic pelvic pain.  In an attached addendum, the VA treatment provider indicated that based on his review of times passed, it was unfortunate that a trail of observation was not considered.

At an August 2011 personal hearing before a hearing officer at his RO, and at the previously mentioned April 2012 videoconference hearing, the Veteran provided testimony in support of his claim.  Primarily, he reiterated his contentions.  Specifically, in his testimony and in other statements of record, it is contention that he developed severe wound infection and dehiscence with large scar tissue formation, severe urethral pain, persistent incontinence, and impotence following the August 2003 surgery which he argued was the fault of VA and the result of carelessness, negligence, and lack of proper skill on behalf of the VA staff.  He also asserted that he suffered from complications including severe adhesions and retrograde ejaculations which were not disclosed, discussed, or document when signing his consent form prior to surgery.  

In August 2012, VA requested an IME opinion from a physician outside of the VA medical system.  In the December 2012 response, the physician noted that the Veteran's medical records were reviewed in their entirety.  

The physician who provided the IME opinion was chief medical officer and vice president of a private medical facility.  He was also an associate professor of urology at a collegiate medical school.  He was the interim chair of the urology department at the school and medical facility.  

In the report, the IME specialist provided several pages of detailed medical history, beginning with the Veteran's radical prostatectomy in August 2003.  Specifically, it was noted that in early 2003, the Veteran underwent a transrectal ultrasound of his prostate.  The procedure was recommended because his PSA in 2001 had been 1.0 and by 2003 it had risen to 4.28.  This rate of rise of his PSA was much higher than would normally be expected from benign disease of the prostate.  Therefore, by 2003, his PSA should not have been any higher than 2.4, and it was more than twice that.  Appropriate prostate biopsies were recommended and showed an adenocarcinoma Gleason score VI.  The Veteran was subsequently referred to another physician who saw him in May 2003.  At that time, the examiner noted that the prostate was "woody" with no nodules.  The physician had an hour long discussion with the Veteran regarding treatment options which included observation, hormonal therapy, external beam and radiation therapy, and radical prostatectomy.  The various pros and cons were discussed in detail.  At that time, the Veteran was entertaining the idea of observation.  

The Veteran subsequently saw a radiation oncologist who noted that the prostate biopsies showed tumor occupying less than 10 percent of the specimen.  He discussed at length various treatment options with the Veteran, but did not recommend observation as appropriate treatment because of the Veteran's young age.  He "very correctly" discussed the difficulty of following the Veteran in a program of surveillance.  It was also noted that the Veteran was seeking multiple appointments with other physicians before making a decision.  Ultimately, he decided to proceed with the radical prostatectomy.  It was noted that he signed the August 2003 operative consent form which outlined the risks of surgery, to include pain, bleeding, damage to surrounding structures, failure to cure, recurrence, impotence, and urinary incontinence.  

The surgery was performed in August 2003.  At the time of the informed consent, the Veteran had been told that the operation would be performed under the direction of a specific doctor to be assisted by a specific resident physician.  The operation went well and operation notes reflect that the specific doctor named to the Veteran was present in the operating room.  There were no complications after surgery and he was discharged two days later.  He returned several days later complaining of blood and that his catheter was blocked.  The catheter irrigated freely with no obstruction, and his incision had some old blood on the dressings.  A few more days later, he returned with a superficial wound hematoma that was drained.  The wound was opened slightly to allow drainage of the hematoma.  When seen for follow-up there was some serous drainage from the upper portion of the incision and at that time the wound was open at the upper margin and a culture was obtained.  The culture grew enterococcus which was treated.  The wound ultimately healed well.  

At follow-up approximately 3 months post surgery, the Veteran stated that the wound was healing well and causing no discomfort.  The IME noted that the Veteran reported wound dehiscence, but in actual fact, he had an intentional opening of only the most superficial layer of the incision in order to allow the hematoma to drain.  There was no evidence that important fascia layers of the incision were separated in any way.  

The final pathology report in September 2003 showed that the tumor was confined to the prostate with negative surgical margins.  The Veteran was sent to routine follow-up.  The IME noted that the Veteran's PSA always remained undetectable, and when he was seen in March 2004, his urinary control was quite good.  The Veteran stated that he had only mild stress incontinence which occurred rarely and which he described as not significant.  He was, however, unable to achieve an erection and Viagra had not worked.  When seen in December 2004, he reported occasional stress urinary incontinence.  Exam showed that the wound had healed.  The Veteran tried Caverject and in December 2005 he reported minimal stress incontinence and that he was content with Caverject for his impotence.  His PSA remained low.  

The IME physician noted that the Veteran alleged that he had severe wound infection and dehiscence with large scar tissue formation, severe urethral pain, persistent incontinence, and impotence following the August 2003 surgery which he argued was the fault of VA and the result of carelessness, negligence, and lack of proper skill on behalf of the VA staff.  He also asserted that he suffered from complications including severe adhesions and retrograde ejaculations which were not disclosed, discussed, or document when signing his consent form prior to surgery.  

In the analysis portion of the IME's report, he noted that after final review, it was his professional opinion that the complications and side effects described by the Veteran were all described to him at the time of his informed consent in May 2003.  These were reinforced again on the operative consent form in August 2003 which he signed.  The superficial wound infection that the Veteran incurred was in no way related to the complications.  That is, the described degree of incontinence and impotence and urethral pain were symptoms that were unrelated to the superficial wound infection which he had.  He added that it should also be mentioned that a thorough review of potential risks and benefits of all of the treatment options were discussed by another physician at the time of evaluation in June 2003.  The IME physician believed that the recommendations made to the Veteran at the time were consistent with the standard of care and were prudent recommendations based on his young age and the presence of moderately differentiated adenocarcinoma of the prostate.  In conclusion the IME found that there was no evidence of carelessness, negligence, lack of proper skill, or error in judgment on the part of the VA, and all of the Veteran's complaints and problems were reasonably foreseeable given his condition and the treatment option he chose.  



Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for residuals of August 2003 radical prostatectomy surgery performed by VA.  According to the December 2008 VA examiner, the Veteran was informed of all possible residuals of surgery and that no additional disabilities resulted from the radical prostatectomy.  This conclusion is further supported by the informed consent form signed by the Veteran prior to his operation.  Finally, the IME in 2012 concluded that the complications and side effects were explained to the Veteran prior to surgery.  The superficial wound that resulted was not related to the post surgical complications as the surgery wound fascia was never separated in any way.  Moreover, the recommendations at the time for surgery were consistent with the standard of care and were prudent recommendations based on the Veteran's young age at the time and presence of adenocarcinoma in the prostate.  As such, the evidence demonstrates that VA physicians and staff did not act with carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault when performing the Veteran's radical prostatectomy.  As such, compensation under 38 U.S.C.A. §1151 (West 2002 & Supp. 2011) is not warranted.  

In reaching the above opinion, the Board also considered the May 2009 conflicting medical opinion of Dr. B.J.F. that the Veteran's surgery in 2003 was ultimately complicated by wound dehiscence, and that he subsequently developed urinary incontinence, impotence, and pelvic pain as the surgery and/or infection.  The Board, however, does not find this opinion to be probative as the physician gave no information or rationale for how she reached this conclusion.  Moreover, it does not appear that she reviewed the claims file.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  While Dr. B.J.F. did not offer any rationale in support of her opinion, the IME in 2012 discussed why the superficial wound that developed post surgery was unrelated to the reported complications.  Moreover, he addressed with medical rationale each of the Veteran's contentions, to include whether the appropriate doctor performed the surgery, whether he was informed of all complications and side effects, and whether VA physicians or staff caused his complication due to carelessness, negligence, lack of skill effort, in judgment, or fault.  Each of these contention was answered in the negative, and as already stated, medical rationale was provided.  As such, the Board finds the December 2012 IME opinion to be more persuasive and it does not support the Veteran's claim.  

It is noted that the record includes various treatise material regarding standard of care after prostate surgery.  These submissions have been reviewed, but they do not specifically pertain to the medical issue at hand, and they are very general in nature.  Moreover, they do not address the specific facts of the Veteran's claim before the Board.  As this generic medical journal or treatise evidence does not specifically state an opinion as to the relationship between the Veteran's post surgical complications and the surgery performed in August 2003 at VA, it is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).  

The Veteran's service personnel records reflect that he served as an operating room nurse during service.  As such, the Board has considered his statements in light of his medical expertise.  Cf. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Competency must be distinguished from weight and credibility, however, as these are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the preponderance of the evidence is against his claim and explained above,  Thus, it is denied.  

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of a radical prostatectomy performed by VA.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2012).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a radical prostatectomy performed by VA is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


